DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of new grounds of rejection.
Applicant argues

    PNG
    media_image1.png
    236
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    691
    media_image2.png
    Greyscale

Examiner’s Response
	The claim only states “registering the volumetric data to comparison data based on a first portion of the volumetric data and a first portion of the comparison data;”  Applicant’s claim language fails to show any type of “particularly claimed registration”.      Using different portions of data for the registration versus the calculation of a metric, does not show any type of registration.

Applicant argues

    PNG
    media_image3.png
    58
    708
    media_image3.png
    Greyscale

Examiner’s Response
The purported intended use of the registration is not germane to the Broadest Reasonable interpretation of the claim.  Additionally, where in the disclosure does it show that registering (aligning) the two volumes makes a difference in the metric/trend calculation.  If one selects the same portion in both volumes, it would have no difference in result.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., registration is unrelated to alignment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues

    PNG
    media_image4.png
    148
    698
    media_image4.png
    Greyscale

Examiner’s Response
While the Examiner is sure there may be rare cases why someone would misalign two volumes, but why would a POSITA do such a thing in Passmore?  It would defeat the whole purpose of their invention.  Passmore doesn’t suggest anything remotely like what Applicant is suggesting.  Assuming, arguendo, that Passmore explicitly misaligns the two volumes, it is still an alignment operation.

Applicant argues

    PNG
    media_image5.png
    173
    693
    media_image5.png
    Greyscale

Examiner’s Response
While Paragraph 18 does not explicitly state does not teach keypoints,  Passmore, paragraph 54 does explicitly disclose use of control points for alignment.  Even if it did not use keypoints (control points),  key points are so commonly used it would have been unconventional not to use keypoints.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-2, 5-9, 13-17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jai (PGPub 2018/0263490) in view of Passmore (PGPub 2009/0281420) in view of Ai (PGPub 2014/0112562)
Jai discloses 1. A three dimensional (3D) quantification method, comprising: 
acquiring 3D optical coherence tomography (OCT) volumetric data of an object of a subject, the volumetric data being from one scan of the object;  (Jai, Fig. 1, “OCT Data”, where the OCT is taken of a retina(see abstract))
pre-processing the volumetric data, thereby producing pre-processed data; (Jai, Fig. 1, “Pre-processing”, paragraph 45, “[0045] The retina was defined as the region between inner limiting membrane (ILM) and Bruch's membrane (BM) as depicted in FIG. 2. Three dimensional structural OCT data (FIG. 2, panel A) was flattened using the ILM plane as a reference (FIG. 2, panel B). The junction of the inner and outer photoreceptor segments (IS/OS) defined the boundary between intraretinal fluid (IRF) and subretinal fluid (SRF). In an embodiment, these pre-processing steps can be performed using the methods described in M. Zhang, J. Wang, A. D. Pechauer, T. S. Hwang, S. S. Gao, L. Liu, L. Liu, S. T. Bailey, D. J. Wilson, and D. Huang, "Advanced image processing for optical coherence tomographic angiography of macular diseases," Biomedical optics express 6, 4661-4675 (2015), hereby incorporated by reference herein, or other suitable methods to delineate the surfaces separating specific retinal layers, and then flattening the three-dimensional data bounded by those surfaces relative to the ILM plane. Because of the tissue damage inherent to DME, automatic layer segmentation can fail even with robust algorithms.”)
segmenting a physiological component of the object from the pre-processed data, thereby producing 3D segmented data; (Jai, Fig. 1, “Retinal Fluid Segmentation”, “[0047] In this stage, a fuzzy level-set method, specifically, a combination of fuzzy C-means (FCM) and a level set method, is implemented. Briefly, the intensity of retinal fluid is lower than that of retinal tissue, so fluid region can be clustered using FCM scored by probability. Then the boundary of the retinal fluid can be detected by a level-set method. A fuzzy level-set method is applied frame by frame on C-scans (along the z-axis) and B-scans (along the x- and y-axes) to identify fluid filled regions (FIG. 2, panel B). Three separate candidate volumetric segmentation results are obtained from these operations. These synthetic candidates are then combined into a single volumetric segmentation. In an implementation described below, a voting method is applied to the three volumetric segmentation results to classify each voxel as fluid or retinal tissue. ”)
determining a quantifiable metric of the volumetric data by analyzing the segmented data; and  (Jai, Fig. 1, “Quantification”, “[0075] The fluid volumes were calculated as the product of the number of detected voxels and the voxels dimension (10.times.10.times.3.0 .mu.m) in each scan. Fluid thickness maps were generated by calculating the product of the number of detected voxels and voxel size in each axial position. This was then projected on 2D en face maps. Fluid voxels above the IS/OS reference plane were classified as IRF and those below as SRF. This allowed separate volume calculations and thickness maps of IRF and SRF to be made. ”; NOTE: Claim 5 indicates that spatial volume is a metric)

Jai does not expressly disclose 
“registering the volumetric data to comparison data based on a first portion of the volumetric data and a first portion of the comparison data;
determining a trend of the metric by determining a change between a value of the metric of the volumetric data at a second portion of the volumetric data and a value of the metric of the comparison data at a second portion of the comparison data, the second portion of the volumetric data being registered to the second portion of the comparison
generating a two-dimensional metric map of the metric, the map indicating the determined trend of the metric value
wherein the first portion of the volumetric data is different than the second portion of the volumetric data, and the first portion of the comparison data is different than the second portion of the the comparison data used for determining the metrics.”

Passmore discloses 
“registering the volumetric data to comparison data based on a first portion of the volumetric data and a first portion of the comparison data; (Passmore, paragraph 54, “[0054] The two scans are differenced at 803 wherein any optional morph of the two scans to better align may also be performed. Since the person may have aged, gained or lost weight, the morph of one or more of the scans allows for less natural differences to be flagged. Any type of morph can be utilized to align two scans or atlases, for example by choosing control points such as corners of the eyes, nose, mouth and/or outline of any facial feature and stretching at least one of the scans to overlay with the other scan correctly, i.e., to minimize differences in locations of elements of each scan for example.”)
determining a trend of the metric by determining a change between a value of the metric of the volumetric data at a second portion of the volumetric data and a value of the metric of the comparison data at a second portion of the comparison data, the second portion of the volumetric data being registered to the second portion of the comparison;”(Passmore, paragraph 54, “[0054] …. A morphological difference image is produced at 804 and may be overlaid onto one or more scan images or skin atlases. Any highlighting of visual or geometric changes may also be performed in one or more embodiments of the method. In other embodiments of the invention or in combination with highlighting, only the differences, for example a mole that has gained mass whether on top of the skin or beneath the surface may be shown as the sole difference view. Any method of viewing differences that have occurred from one point in time to another are in keeping with the spirit of the invention.”; where the difference is the trend of the metric (area/volume, see [0047]))
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to display visual  trends of metrics, of body parts (OCT, paragraph 9), such as volume as shown by Passmore of the metrics (volumes) calculated by Jai. 
The suggestion/motivation for doing so would have been to track metrics over time.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Jai in view of Passmore does not expressly disclose “generating a two-dimensional metric map of the metric, the map indicating the determined trend of the metric value”

Ai discloses “generating a two-dimensional metric map of the metric, the map indicating the determined trend of the metric value” (Ai, #150 in Fig. 4, 6-8 paragraph 49-51,” [0049] An ophthalmic analysis apparatus obtains analysis results of tomography images of a subject eye acquired at different dates by optical coherence tomography (for example, optical coherence tomography 10), and outputs statistical information formed based on time-series data of the obtained analysis results.”; ” [0051] As the analysis results, for example, a thickness of the eye (for example, a thickness of at least one of a cornea, a crystalline lens, a retina layer and a choroid layer), a curvature of the eye (for example, a curvature of at least one of a cornea, anterior and posterior surfaces of a crystalline lens and a retina layer), etc. are acquired. In addition, the analysis results are outputted as information about, for example, an analytical value (for example, numerical data of thickness/curvature or an analytical parameter value of a ratio of C (cup) to D (disk) of a fundus optic nerve head), a measured value of an anterior chamber angle (for example. ACD, TISA or ANGLE) or lesion measurement information (for example, at least any of size, area and volume).”  )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to display 2-d visual  trends of metrics,  such as volume as shown by Ai of the metrics (volumes) calculated by Jai. 
The suggestion/motivation for doing so would have been to numerically track metrics over time.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

wherein the first portion of the volumetric data is different than the second portion of the volumetric data, and the first portion of the comparison data is different than the second portion of the the comparison data used for determining the metrics.(Passmore, paragraph 54, discloses using “control points” as the means for aligning data; whereas the metric is both Passmore and Jai is the number of detected voxels)
Therefore, it would have been obvious to combine Jai with Passmore and Ai to obtain the invention as specified in claim 1.

Jai in view of Passmore in view of Ai discloses 2. The method of claim 1, wherein segmenting the physiological component comprises: 
performing a first segmentation technique on the pre-processed data, thereby producing first segmented data, the first segmentation technique being configured to segment the physiological component from the pre-processed data; performing a second segmentation technique on the pre-processed data, thereby producing second segmented data, the second segmentation technique being configured to segment the physiological component from the pre-processed data; and producing the 3D segmented data by combining the first segmented data and second segmented data, wherein the first segmentation technique is different than the second segmentation technique. (Jai, Fig. 1, “Retinal Fluid Segmentation”, “[0047] In this stage, a fuzzy level-set method, specifically, a combination of fuzzy C-means (FCM) and a level set method, is implemented. Briefly, the intensity of retinal fluid is lower than that of retinal tissue, so fluid region can be clustered using FCM scored by probability. Then the boundary of the retinal fluid can be detected by a level-set method. A fuzzy level-set method is applied frame by frame on C-scans (along the z-axis) and B-scans (along the x- and y-axes) to identify fluid filled regions (FIG. 2, panel B). Three separate candidate volumetric segmentation results are obtained from these operations. These synthetic candidates are then combined into a single volumetric segmentation. In an implementation described below, a voting method is applied to the three volumetric segmentation results to classify each voxel as fluid or retinal tissue. ”)

	Jai in view of Passmore in view of Ai discloses 5. The method of claim 4, wherein the metric is a spatial volume, diameter, length, or volumetric ratio, of the vasculature within the object. (Jai, Fig. 1, “Quantification”, “[0075] The fluid volumes were calculated as the product of the number of detected voxels and the voxels dimension (10.times.10.times.3.0 .mu.m) in each scan. Fluid thickness maps were generated by calculating the product of the number of detected voxels and voxel size in each axial position. This was then projected on 2D en face maps. Fluid voxels above the IS/OS reference plane were classified as IRF and those below as SRF. This allowed separate volume calculations and thickness maps of IRF and SRF to be made. ”; NOTE: Claim 5 indicates that spatial volume is a 2-d metric)

Jai in view of Passmore in view of Ai discloses 6. The method of claim 1, wherein a pixel intensity of the map indicates a value of the metric at the location of the object corresponding to the pixel. (Ai, #150 in Fig. 4, 6-8 paragraph 49-51,” [0049] An ophthalmic analysis apparatus obtains analysis results of tomography images of a subject eye acquired at different dates by optical coherence tomography (for example, optical coherence tomography 10), and outputs statistical information formed based on time-series data of the obtained analysis results.”; ” [0051] As the analysis results, for example, a thickness of the eye (for example, a thickness of at least one of a cornea, a crystalline lens, a retina layer and a choroid layer), a curvature of the eye (for example, a curvature of at least one of a cornea, anterior and posterior surfaces of a crystalline lens and a retina layer), etc. are acquired. In addition, the analysis results are outputted as information about, for example, an analytical value (for example, numerical data of thickness/curvature or an analytical parameter value of a ratio of C (cup) to D (disk) of a fundus optic nerve head), a measured value of an anterior chamber angle (for example. ACD, TISA or ANGLE) or lesion measurement information (for example, at least any of size, area and volume).”  )
 (See also Jai, Fig. 9, “[0026] FIG. 9 shows an example of quantification of volumetric spaces of retinal fluid using the disclosed methods. (A) Thickness maps of intraretinal fluid (IRF). (B) Thickness maps of subretinal fluid (SRF). (C) En face retinal OCT angiogram. (D) 3D rendering of IRF volume. (E) 3D rending of SRF volume. (F) OCT angiogram overlaid with retinal fluid thickness map.”) 

Jai in view of Passmore in view of Ai discloses 7. The method of claim 6, wherein a pixel color of the map indicates the trend of the metric value at the location of the object corresponding to the pixel. (Jai, Fig. 9, “[0026] FIG. 9 shows an example of quantification of volumetric spaces of retinal fluid using the disclosed methods. (A) Thickness maps of intraretinal fluid (IRF). (B) Thickness maps of subretinal fluid (SRF). (C) En face retinal OCT angiogram. (D) 3D rendering of IRF volume. (E) 3D rending of SRF volume. (F) OCT angiogram overlaid with retinal fluid thickness map.”)

Jai in view of Passmore in view of Ai discloses 7. The method of claim 6, 
But does not expressly disclose “wherein a pixel color of the map indicates a trend (between two images) of the metric value at the location of the object corresponding to the pixel”.
Passmore discloses “wherein a pixel color of the map indicates a trend (between two images) of the metric value at the location of the object corresponding to the pixel”.(Passmore, “   [0018] Differences can be displayed independently or overlaid onto scan(s). Differences may be highlighted to make more readily viewable. Differences may be displayed in colors other than the scanned color to indicate changes relative to the current scan versus a previous scan at a different point in time, e.g., a previous office visit for example. ”)

Jai in view of Passmore in view of Ai discloses discloses 8. The method of claim 7, wherein the trend is between the value of the metric of the acquired volumetric data and a corresponding value of the metric from an earlier scan of the object of the subject. (Passmore, “   [0018] Differences can be displayed independently or overlaid onto scan(s). Differences may be highlighted to make more readily viewable. Differences may be displayed in colors other than the scanned color to indicate changes relative to the current scan versus a previous scan at a different point in time, e.g., a previous office visit for example. ”)

Jai in view of Passmore in view of Ai discloses 9. The method of claim 7, wherein the trend is between the value of the metric of the acquired volumetric data and a corresponding value of the metric from the object of a different subject. (Passmore, “   [0018] Differences can be displayed independently or overlaid onto scan(s). Differences may be highlighted to make more readily viewable. Differences may be displayed in colors other than the scanned color to indicate changes relative to the current scan versus a previous scan at a different point in time, e.g., a previous office visit for example. ”, using a known good object from a different subject is a commonly used technique)

Jai in view of Passmore in view of Ai discloses 13. The method of claim 1, wherein: pre-processing the volumetric data comprises: 
performing a first pre-processing on the volumetric data, thereby producing first pre-processed data; and   performing a second pre-processing on the volumetric data, thereby producing second pre-processed data, (Jai, Pre-processing , “[0045] The retina was defined as the region between inner limiting membrane (ILM) and Bruch's membrane (BM) as depicted in FIG. 2. Three dimensional structural OCT data (FIG. 2, panel A) was flattened using the ILM plane as a reference (FIG. 2, panel B). The junction of the inner and outer photoreceptor segments (IS/OS) defined the boundary between intraretinal fluid (IRF) and subretinal fluid (SRF). In an embodiment, these pre-processing steps can be performed using the methods described in M. Zhang, J. Wang, A. D. Pechauer, T. S. Hwang, S. S. Gao, L. Liu, L. Liu, S. T. Bailey, D. J. Wilson, and D. Huang, "Advanced image processing for optical coherence tomographic angiography of macular diseases," Biomedical optics express 6, 4661-4675 (2015), hereby incorporated by reference herein, or other suitable methods to delineate the surfaces separating specific retinal layers, and then flattening the three-dimensional data bounded by those surfaces relative to the ILM plane. Because of the tissue damage inherent to DME, automatic layer segmentation can fail even with robust algorithms.”; 
See Zhang, pg. 4 last paragraph – pg. 5 first paragraph, “After removal of flow projection, the outer retinal en face angiogram (Fig. 1(G)) is then used as the reference for removing shadowgraphic flow projection on cross-sectional images. This produces composite B-scan images with color-coded flow corresponding to various slabs, without vertical shadowgraphic artifacts in the outer retina (Fig. 1(J) compared to Fig. 1(A)). Similarly, we can generate composite C-scan images. Because of the curved nature of the retina, the volume data is flattened using RPE/BM to produce flat C-scan images (Fig. 1(K)).”, where two different preprocessing steps are done for the B and C scans.)
and segmenting the physiological component comprises: performing a first segmentation technique on the first pre-processed data, thereby producing first segmented data, performing a second segmentation technique on the second pre-processed data, thereby producing second segmented data; and producing the 3D segmented data by combining the first segmented data and the second segmented data. (Jai, Fig. 1, “Retinal Fluid Segmentation”, “[0047] In this stage, a fuzzy level-set method, specifically, a combination of fuzzy C-means (FCM) and a level set method, is implemented. Briefly, the intensity of retinal fluid is lower than that of retinal tissue, so fluid region can be clustered using FCM scored by probability. Then the boundary of the retinal fluid can be detected by a level-set method. A fuzzy level-set method is applied frame by frame on C-scans (along the z-axis) and B-scans (along the x- and y-axes) to identify fluid filled regions (FIG. 2, panel B). Three separate candidate volumetric segmentation results are obtained from these operations. These synthetic candidates are then combined into a single volumetric segmentation. In an implementation described below, a voting method is applied to the three volumetric segmentation results to classify each voxel as fluid or retinal tissue. ”)

Jai in view of Passmore in view of Ai discloses 14. The method of claim 13, wherein the first segmentation technique and the second segmentation technique are the same. (See Claim 2)

Jai in view of Passmore in view of Ai discloses 15. The method of claim 13, wherein the first segmentation technique and the second segmentation technique are different. (See Claim 13, B scan and C scan)

Jai in view of Passmore in view of Ai discloses 16. The method of claim 1, wherein: pre-processing the volumetric data comprises: 
performing a first pre-processing on a first portion of the volumetric data, thereby producing first pre-processed data; and performing a second pre-processing on a second portion of the volumetric data, thereby producing second pre-processed data, (Jai, Pre-processing , “[0045] The retina was defined as the region between inner limiting membrane (ILM) and Bruch's membrane (BM) as depicted in FIG. 2. Three dimensional structural OCT data (FIG. 2, panel A) was flattened using the ILM plane as a reference (FIG. 2, panel B). The junction of the inner and outer photoreceptor segments (IS/OS) defined the boundary between intraretinal fluid (IRF) and subretinal fluid (SRF). In an embodiment, these pre-processing steps can be performed using the methods described in M. Zhang, J. Wang, A. D. Pechauer, T. S. Hwang, S. S. Gao, L. Liu, L. Liu, S. T. Bailey, D. J. Wilson, and D. Huang, "Advanced image processing for optical coherence tomographic angiography of macular diseases," Biomedical optics express 6, 4661-4675 (2015), hereby incorporated by reference herein, or other suitable methods to delineate the surfaces separating specific retinal layers, and then flattening the three-dimensional data bounded by those surfaces relative to the ILM plane. Because of the tissue damage inherent to DME, automatic layer segmentation can fail even with robust algorithms.”; 
See Zhang, pg. 4 last paragraph – pg. 5 first paragraph, “After removal of flow projection, the outer retinal en face angiogram (Fig. 1(G)) is then used as the reference for removing shadowgraphic flow projection on cross-sectional images. This produces composite B-scan images with color-coded flow corresponding to various slabs, without vertical shadowgraphic artifacts in the outer retina (Fig. 1(J) compared to Fig. 1(A)). Similarly, we can generate composite C-scan images. Because of the curved nature of the retina, the volume data is flattened using RPE/BM to produce flat C-scan images (Fig. 1(K)).”, where two different preprocessing steps are done for the B and C scans.)
segmenting the physiological component comprises: 
segmenting the physiological component from the first pre-processed data, thereby producing first segmented data; segmenting the physiological component from the second pre-processed data, thereby producing second segmented data; and (Jai, Fig. 1, “Retinal Fluid Segmentation”, “[0047] In this stage, a fuzzy level-set method, specifically, a combination of fuzzy C-means (FCM) and a level set method, is implemented. Briefly, the intensity of retinal fluid is lower than that of retinal tissue, so fluid region can be clustered using FCM scored by probability. Then the boundary of the retinal fluid can be detected by a level-set method. A fuzzy level-set method is applied frame by frame on C-scans (along the z-axis) and B-scans (along the x- and y-axes) to identify fluid filled regions (FIG. 2, panel B). Three separate candidate volumetric segmentation results are obtained from these operations. These synthetic candidates are then combined into a single volumetric segmentation. In an implementation described below, a voting method is applied to the three volumetric segmentation results to classify each voxel as fluid or retinal tissue. ”)
producing the 3D segmented data by combining the first segmented data and the second segmented data, and the first portion and the second portion do not fully overlap. (Jai, Fig. 1, “Retinal Fluid Segmentation”, “[0047] In this stage, a fuzzy level-set method, specifically, a combination of fuzzy C-means (FCM) and a level set method, is implemented. Briefly, the intensity of retinal fluid is lower than that of retinal tissue, so fluid region can be clustered using FCM scored by probability. Then the boundary of the retinal fluid can be detected by a level-set method. A fuzzy level-set method is applied frame by frame on C-scans (along the z-axis) and B-scans (along the x- and y-axes) to identify fluid filled regions (FIG. 2, panel B). Three separate candidate volumetric segmentation results are obtained from these operations. These synthetic candidates are then combined into a single volumetric segmentation. In an implementation described below, a voting method is applied to the three volumetric segmentation results to classify each voxel as fluid or retinal tissue. ”)

Jai in view of Passmore in view of Ai discloses 17. The method of claim 1, wherein segmenting the physiological component comprises applying a 3D segmentation technique to the pre-processed data. (Jai, Fig. 1, “Retinal Fluid Segmentation”, “[0047] In this stage, a fuzzy level-set method, specifically, a combination of fuzzy C-means (FCM) and a level set method, is implemented. Briefly, the intensity of retinal fluid is lower than that of retinal tissue, so fluid region can be clustered using FCM scored by probability. Then the boundary of the retinal fluid can be detected by a level-set method. A fuzzy level-set method is applied frame by frame on C-scans (along the z-axis) and B-scans (along the x- and y-axes) to identify fluid filled regions (FIG. 2, panel B). Three separate candidate volumetric segmentation results are obtained from these operations. These synthetic candidates are then combined into a single volumetric segmentation. In an implementation described below, a voting method is applied to the three volumetric segmentation results to classify each voxel as fluid or retinal tissue. ”)

Jai in view of Passmore in view of Ai discloses 19. The method of claim 1, wherein the pre-processing comprises applying a shadow reduction technique to the volumetric data. (Jai, “[0016] Although the disclosed method was developed using an OCT angiography scan pattern from a commercial spectral domain OCT (Optovue RTV-ue XR Avanti), it will be understood by one skilled in the art that the method can be applied to datasets acquired using any OCT device that generates planar or volumetric scans with or without accompanying angiography data. In such systems, removal of vascular shadowing artifacts can be implemented using a rejection criterion not tied to OCT angiography data, for example, an approach based on pixel intensity standard deviation. ” )

Jai in view of Passmore in view of Ai discloses 20. The method of claim 1, further comprising aggregating the metric within a region of interest, wherein the visualization is a graph of the aggregated metric. (Jai, Fig. 1, “Quantification”, “[0075] The fluid volumes were calculated as the product of the number of detected voxels and the voxels dimension (10.times.10.times.3.0 .mu.m) in each scan. Fluid thickness maps were generated by calculating the product of the number of detected voxels and voxel size in each axial position. This was then projected on 2D en face maps. Fluid voxels above the IS/OS reference plane were classified as IRF and those below as SRF. This allowed separate volume calculations and thickness maps of IRF and SRF to be made. ”; NOTE: Claim 5 indicates that spatial volume is a 2-d metric)

Jai in view of Passmore in view of Ai discloses 21. The method of claim 1, further comprising generating a visualization of the 3D segmented data.(Jai, Fig. 5, see also paragraph 22)

Jai in view of Passmore in view of Ai discloses 22.. The method of claim 1, wherein the comparison data is acquired volumetric data from an earlier scan of the object of the subject. (Passmore, Fig. 8 #801, 802, same body; see also [0013])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jai in view of Passmore in view of Ai in view of “A pilot study to compartmentalize small melanocytic choroidal tumors and choroidal vessels with speckle-noise free 1050 nm swept source optical coherence tomography”, hereafter referred to as Maloca

Jai in view of Passmore in view of Ai discloses 3. The method of claim 1, 
But does not expressly disclose “wherein the pre-processing includes de-noising the volumetric data”
	Maloca discloses  “wherein the pre-processing includes de-noising the volumetric data” (Maloca, abstract, “from a semiautomated algorithm that removed speckle noise but preserved the structure of the tumors from the SSOCT data.” “Conclusion Speckle-noise free swept-source OCT may be an illustrative OCT imaging technology. OCT may be useful for describing and monitoring small melanocytic choroidal tumors and the choroidal vessels”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to denoise the data as shown by Maloca in place the retina as shown by Jai
The suggestion/motivation for doing so would have been better quality input.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Jai in view of Ai in view of Passmore with Maloca to obtain the invention as specified in claim 3.

Jai in view of Passmore in view of Ai discloses 4. The method of claim 1, wherein the object is a retina (Jai, abstract), and But does not expressly disclose “the physiological component is choroidal vasculature”
	Maloca discloses  “the physiological component is choroidal vasculature” (Maloca, pg. 1212, left column, 1st paragraph, “In this paper, the authors present a new technique for enhancing the visualization and potentially measuring (and monitoring) tumor and choroidal vessel volume.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to measure the choroidal vasculature as shown by Maloca in place the retina as shown by Jai
The suggestion/motivation for doing so would have been to measure and track something indicative of disease.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Jai in view of Ai in view of Passmore with Maloca to obtain the invention as specified in claim 4.

	Jai in view of Passmore in view of Ai discloses 12. The method of claim 6, wherein: the object is a retina (Jai, abstract), and (Jai, Fig. 1, 3D Volume). But does not expressly disclose “the physiological component is choroidal vasculature”
	Maloca discloses  “the physiological component is choroidal vasculature” (Maloca, pg. 1212, left column, 1st paragraph, “In this paper, the authors present a new technique for enhancing the visualization and potentially measuring (and monitoring) tumor and choroidal vessel volume.”) 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to measure the choroidal vasculature as shown by Maloca in place the retina as shown by Jai
The suggestion/motivation for doing so would have been to measure and track something indicative of disease.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Jai in view of Ai in view of Passmore with Maloca to obtain the invention as specified in claim 12.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jai in view of Passmore in view of Ai in view of Yonezawa (2013/0058553)
Jai in view of Passmore in view of Ai discloses 18. The method of claim 1, But does not expressly disclose “wherein the pre-processing comprises applying a local Laplacian filter to the volumetric data that corresponds to a desired depth range and region of interest.”
Yonezawa discloses “wherein the pre-processing comprises applying a local Laplacian filter to the volumetric data that corresponds to a desired depth range and region of interest.” (Yonezawa, “[0052] As illustrated in FIGS. 3A and 3B, the photoreceptor cells are observed in the two-dimensional image as small areas having a high luminance. FIG. 3A illustrates a case in which a blood vessel is included in an imaging area, where a blood vessel area is observed as an area in which the photoreceptor cells are not observed. FIG. 3B illustrates a case in which the blood vessel and the like are not included in the imaging area, where the photoreceptor cells are uniformly observed in the entire image. In order to extract the small areas corresponding to the photoreceptor cells, a combination of filters for detecting local maximum points is employed. In the first embodiment, a process is performed by using a Gaussian filter for removing a noise and a Laplacian filter for detecting the local maximum points, and candidate areas of the photoreceptor cells are selected by a binarization of a result of the process by using a threshold value determined based on an experimental result. After an isolated point is removed and an interpolation process is performed, each isolated area is extracted. A position of each photoreceptor cell is determined by obtaining a center of each isolated area.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to preprocess as shown by Yonezawa the volume of Jai
The suggestion/motivation for doing so would have been to make the volume have better quality to more accurately measure metrics.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Jai in view of Ai in view of Passmore with Yonezawa to obtain the invention as specified in claim 18.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jai in view of Passmore in view of Ai in view of Debue (2011/0275931)
Jai in view of Passmore in view of Ai discloses 23. The method of claim 1,
But does not expressly disclose “wherein the comparison data is acquired volumetric data from the object of a different subject”
Debue discloses “wherein the comparison data is acquired volumetric data from the object of a different subject” (Debue, paragraph 118, “In this way, it is possible to compare different scans in the same patient or subject or even among different patients, different operators or OCT machines.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to compare different patients  as shown by Debue with the invention disclosed by Jain in view of Passmore in view of Ai.
The suggestion/motivation for doing so would have been to allow a user to compare different patient’s eye.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Jai in view of Ai in view of Passmore with Debue to obtain the invention as specified in claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662